Title: To Thomas Jefferson from John Henri Isaac Browere, 20 May 1826
From: Browere, John Henri Isaac
To: Jefferson, Thomas


Most esteemed, venerable Sir.
New York
20 May 1826
As the poet says, “there are strings in the human heart, which once touched will some times utter dreadful discord.”Per the public vehicles of information the expresident has perceived the very illiberal manner in which my character & feelings have been treated; and that of those of his honor have been unintentionably wounded, mine have been publickly assaulted,  & lacerated?—why?—Because through the error of youth; & unwittingly, in a confidential letter to M. M. Noah Esq. Editor of the New York National Advocate had written in a style either too familiar, or that the whole of said letter (instead of extracts therefrom) had been made public—In my address to the Boston public the expresident will perceive I set down naught but facts—that I intended not to wound your feelings or those of the ladies at monticello—I acknowledged the urbanity of Mr Jefferson & that hosipitality of his family. Possibly the expresident is not aware that a young gentlemen, one of your family did, previous to my departure from Monticello, (the very afternoon of the day on which I took the Bust) went to Charlottesville, and publickly declared I had almost Killed Mr Jefferson, first almost seperating the Ears, cutting the skull, and suffocating him,—what were my feelings?—what, would not any man of spirit and enterprize resent  such assertions, and what then?—Twas in this State of feeling I indited the letter to M. M. Noah of which letter I fear has forfeited me your confidence and regard—but a letter confidential, and therefore not to be attributed as malign or censorious.Your character I have always esteemed and I now intend evidencing that regard by making a full length Statue of the “Author of  of America’s Indepence,” which (if the expresident be not in Newyork on the 4th of July next) I intend presenting for that day to the Honoroble the expresident at Newyork, to be publickly exhibited to all who desire to view the beloved features of Friend of science & of Liberty.The attitude of your Statue will be standing erect the left-hand resting on the hip—the right hand extended—holding the unfolded scroll whereon is written The Declaration of American Independence,—If possible History, Painting, Sculpture, Poetry, & fame will all attend on the Portraits Busts of Washington, John Adams, Franklin, Madison,—John Q Adams, Lafayette & Clinton & Jay will  on shields, hung on the column of Independence surmounted with the figure of victory—May you enjoy health peace & competence, may the God of Nature continue to shower down his abundant blessings on your head & finally receive you to himself is the prayer of your sincere friendJohn H. I. Browere, sculptor92 Nassaw Street—NYorkshould expresident Jefferson desire to see his Portrait Bust, prior to my departure with it and the other expresidents, and present president, Generals Lafayette & Steuben, Governors Jay & Clinton—for Panama S. America, in october next—I will attend at Monticello at the time of your will with much Pleasure—an answer will be most acceptable—Sincely Yours.Browere